UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7218



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NADINE MURIEL WALTON,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-00-5)


Submitted: December 15, 2005              Decided:   December 21, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nadine Muriel Walton, Appellant Pro Se. Michael Cornell Wallace,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nadine Muriel Walton, a federal prisoner, seeks to appeal

the district court’s order denying relief on her 28 U.S.C. § 2255

(2000) motion.    An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Walton has not made the requisite showing.

           Walton’s claim of error under Blakely v. Washington, 542

U.S. 296 (2004), is unavailing because neither Blakely nor United

States v. Booker, 125 S. Ct. 738 (2005) (holding that Blakely

applies to the federal sentencing guidelines), is available for

post-conviction relief for a federal prisoner whose conviction was

final before either of those cases was decided.             United States v.

Morris, __ F.3d __, 2005 WL 2950 (4th Cir. Nov. 7, 2005).




                                   - 2 -
              Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -